             Case 1:19-cr-00808-VEC Document 97 Filed 09/17/20 Page 1 of 2


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 -------------------------------------------------------------- X
                                                                       DATE FILED: 9/17/2020
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 SALIFOU CONDE,                                                 :    19-CR-808 (VEC)
 ABOUBAKAR BAKAYOKO,                                            :
 SYLVAIN GNAHORE,                                               :         ORDER
 ISSIAGA SYLLA                                                  :
 and                                                            :
 ALSENY KEITA,                                                  :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 17, 2020 a status conference in this case was held via

teleconference;

        WHEREAS if the current Southern District of New York restrictions on the number of

defendants who can be tried together continue in force and effect into early 2021, the Court will

be unable to conduct a single trial with all four remaining Defendants who have appeared to date;

        IT IS HEREBY ORDERED THAT:

        1.    The Court will set two trial dates at this time, recognizing that both may be

              unnecessary depending on the state of restrictions in early 2021 and depending on

              whether additional Defendants plead guilty in advance of trial;

        2. The first trial in this case will begin on February 1, 2021 at 10:00 a.m. The second

              trial will begin on March 1, 2021 at 10:00 a.m.

                 a. Motions in limine are due by November 2, 2020, with responses due by

                      November 18, 2020.
       Case 1:19-cr-00808-VEC Document 97 Filed 09/17/20 Page 2 of 2




            b. Proposed voir dire questions and requests to charge are due by December 4,

                2020. Proposed voir dire questions should be focused specifically on the facts

                of this case.

            c. A final pretrial conference for the first trial will be held on January 21, 2021

                at 2:30 p.m.

     3. If more than two Defendants remain in this case as of December 1, 2020, the parties

        must meet and confer and notify the Court of proposed trial groupings by December

        4, 2020. If the parties cannot agree on trial groupings, the Government and each

        Defendant must submit their respective proposal and a short explanation.

     4. In light of the logistical difficulties created by the COVID-19 pandemic, pursuant to

        18 U.S.C. § 3161(h)(7)(A), the period of time between September 17, 2020 and

        February 1, 2021, is excluded under the Speedy Trial Act. The Court finds that the

        ends of justice served by accommodating those logistical difficulties outweigh the

        Defendants’ and the public’s interests in a speedy trial.




SO ORDERED.
                                                       ________________________
Date: September 17, 2020                                  VALERIE CAPRONI
      New York, New York                                United States District Judge




                                              2
